        Case 2:20-cv-00501 Document 8 Filed 10/15/20 Page 1 of 2 PageID #: 45




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


JORDAN L. RAUCH,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:20-cv-00501

KEEFE COMMISSARY NETWORK, et al.,

                               Defendants.



                           MEMORANDUM OPINION AND ORDER


         On July 23, 2020, the Plaintiff, proceeding pro se, filed his Application to Proceed Without

Prepayment of Fees and Costs (Document 1) and his Complaint (Document 2). Subsequently, on

September 14, 2020, the Plaintiff filed a letter-form motion (Document 6) seeking to withdraw his

case.

         By Administrative Order (Document 5) entered on July 24, 2020, the matter was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

         On September 16, 2020, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 7) wherein it is recommended that this Court grant in part and deny

in part the Plaintiff’s letter-form motion to withdraw, dismiss the Plaintiff’s Complaint without

prejudice, and remove this matter from the Court’s docket. Objections to the Magistrate Judge’s

Proposed Findings and Recommendation were due by October 5, 2020.

                                                  1
     Case 2:20-cv-00501 Document 8 Filed 10/15/20 Page 2 of 2 PageID #: 46




       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and a party’s right to appeal

this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS as follows:

       1) The Plaintiff’s letter-form motion to withdraw (Document 6) is GRANTED IN PART
          AND DENIED IN PART; specifically, the motion is DENIED to the extent the
          Plaintiff seeks a refund of his filing fee (inasmuch as no filing fee was paid), and the
          motion is GRANTED to the extent the Plaintiff seeks to dismiss his Complaint;

       2) The Plaintiff’s Complaint (Document 2) is DIMISSED without prejudice; and

       3) This case is REMOVED from the Court’s docket.

       Lastly, the Court ORDERS that the Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (Document 1) is TERMINATED AS MOOT.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                               ENTER:         October 14, 2020




                                                  2
